NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                                MAR 10 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

STEVEN LOUIS HIRATA,                             No. 06-55436

              Petitioner - Appellant,            D.C. No. CV-03-00504-NM

  v.
                                                 MEMORANDUM *
GAIL LEWIS,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Nora M. Manella, District Judge, Presiding

                          Submitted December 17, 2009**

Before: SKOPIL, LEAVY, and T.G. NELSON, Circuit Judges.

       California state prisoner Steven Louis Hirata appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction

pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hirata contends that the trial court violated his Fourteenth Amendment right

to due process by admitting into evidence prior uncharged conduct, tending to

show propensity to commit the charged offenses. We conclude that the state

court’s decision rejecting this claim was not contrary to, or an unreasonable

application of, clearly established federal law, as determined by the United States

Supreme Court. See 28 U.S.C. § 2254(d)(1); Estelle v. McGuire, 502 U.S. 62, 75

n. 5 (1991); Alberni v. McDaniel, 458 F.3d 860, 863-7 (9th Cir. 2006).

      Hirata also contends that the prosecutor engaged in misconduct by eliciting

profile evidence and improper expert testimony, and that the trial court

compounded that misconduct by admitting this evidence in violation of his due

process rights. We conclude that the state court’s decision rejecting this claim was

not contrary to, or an unreasonable application of, clearly established federal law.

See 28 U.S.C. § 2254(d)(1); Darden v. Wainwright, 477 U.S. 168, 181-3 (1986);

Briceno v. Scribner, 555 F.3d 1069, 1077-8 (9th Cir. 2009); Drayden v. White, 232

F.3d 704, 713-4 (9th Cir. 2000).

      To the extent Hirata raises uncertified issues in his briefs, we construe those

contentions as a motion to expand the certificate of appealability and we deny the

motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-5 (9th Cir.

1999) (per curiam).


                                          2
AFFIRMED.




            3